Citation Nr: 0309260	
Decision Date: 05/19/03    Archive Date: 05/27/03

DOCKET NO.  97-23 957A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cheyenne, 
Wyoming


THE ISSUES

1.  Entitlement to service connection for the residuals of a 
right leg and knee injury.

2.  Entitlement to service connection for chronic fatigue 
syndrome.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Appellant and his mother


ATTORNEY FOR THE BOARD

C. Trueba-Sessing, Counsel


INTRODUCTION

The veteran served with the Army National Guard of Wyoming 
from 1974 to 1997, including during various periods of active 
duty from April 1974 to June 1974, May 1979 to October 1979, 
and in November 1991.  The veteran is currently service-
connected only for a right ankle disability, and is now 
seeking service connection for a right leg and knee 
disability.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from rating decisions of the Department of Veterans 
Affairs (VA) Regional Office (RO) in Cheyenne, Wyoming.  
After remand to the RO for additional development in November 
2001, the veteran's case is once again before the Board for 
appellate review.

The Board notes that the veteran presented testimony during 
appeal hearings at the RO in October 1997 and June 2000.  
Copies of the hearing transcripts issued following the 
hearings are of record.   

Lastly, as the Board finds that further development is 
necessary with respect to the claim of entitlement to service 
connection for chronic fatigue syndrome, that issue will be 
addressed in the REMAND portion of this decision.


FINDINGS OF FACT

1.  The VA has fulfilled its duty to assist the appellant by 
obtaining and fully developing all relevant evidence 
necessary for the equitable disposition of the issue 
addressed in this decision.

2.  The medical evidence does not show that the veteran 
currently suffers from the residuals of a right leg and knee 
injury which are etiologically related to service or to an 
incident of service.


CONCLUSION OF LAW

Residuals of a right leg and knee injury were not incurred in 
or aggravated by active service.  38 U.S.C.A. §§ 101(24), 
1110, 1131, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 
3.102, 3.303 (2002).    


REASONS AND BASES FOR FINDINGS AND CONCLUSION

As a preliminary matter, the Board is satisfied that all 
assistance to the appellant by VA has been provided, as 
required by law regarding the issue addressed in this appeal.  
On November 9, 2000, the President signed the Veterans Claims 
Assistance Act of 2000 (VCAA), 38 U.S.C.A. § 5103A (West 
2002); 66 Fed. Reg. 45,630-45,632 (Aug. 29, 2001) (codified 
as amended at 38 C.F.R. § 3.159), which modified the 
circumstances under which VA's duty to assist claimants 
applies, and how that duty is to be discharged.  The law 
affects a case such as this because the claim was pending on 
the date of enactment of the new law.  This law eliminates 
the concept of a well-grounded claim, redefines the 
obligations of VA with respect to the duty to assist, and 
supersedes the decision of the United States Court of Appeals 
for Veterans Claims (Court) in Morton v. West, 12 Vet. App. 
477 (1999), withdrawn sub nom. Morton v. Gober, 14 Vet. App. 
174 (2000) (per curiam order), which had held that VA cannot 
assist in the development of a claim that is not well 
grounded.  The new law also includes an enhanced duty to 
notify a claimant as to the information and evidence 
necessary to substantiate a claim for VA benefits. 

In August 2001, VA issued regulations to implement the VCAA.  
66 Fed. Reg. 45,620 (Aug. 29, 2001) (codified as amended at 
38 C.F.R. § 3.102, 3.156(a), 3.159 and 3.326(a)).  The 
amendments were effective November 9, 2000, except for the 
amendment to 38 C.F.R. § 3.156(a) which is effective August 
29, 2001.  Except for the amendment to 38 C.F.R. § 3.156(a), 
the second sentence of 38 C.F.R. § 3.159(c), and 
3.159(c)(4)(iii), VA stated that the provisions of this rule 
merely implement the VCAA and do not provide any rights other 
than those provided in the VCAA.  66 Fed. Reg. 45,620, 45,629 
(August. 29, 2001).  Accordingly, in general where the record 
demonstrates that the statutory mandates have not been 
satisfied, the regulatory provisions likewise are not 
satisfied.  However, in this case, for the reasons set forth 
below, the VA has complied with the VCAA, as well as the 
recent implementing regulations.

First, VA has a duty to notify the claimant and the 
representative, if any, of any information and evidence 
needed to substantiate and complete a claim.  38 U.S.C.A. § 
5103A (West 2002); 66 Fed. Reg. 45,630-45,632 (Aug. 29, 2001) 
(codified as amended at 38 C.F.R. § 3.159(b)); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  In this regard, the Board 
notes that collectively, via the June 1998 rating decision, 
the May 1999 statement of the case, the October 2000 and 
February 2003 supplemental statements of the case, and an 
April 2001 RO letter, the veteran was provided with 
information regarding the evidence needed to substantiate his 
claim.  Specifically, the veteran was notified of the need to 
show that he suffers from a current disability which was 
incurred in or aggravated by active service, or that it may 
be presumed to have been so incurred.  Additionally, the 
veteran has been given the opportunity to identify additional 
relevant evidence that may substantiate his claim of service 
connection for a right leg/knee disorder, including via the 
June 2000 RO hearing and an April 2001 RO letter.  As well, 
the April 2001 RO letter provided the veteran with specific 
information concerning the new VA duties per VCAA with 
respect to the issue of service connection for the residuals 
of a right leg and knee injury.  The notification requirement 
has therefore been satisfied.

Secondly, VA has a duty to assist the claimant in obtaining 
evidence necessary to substantiate the claim.  38 U.S.C.A. § 
5103A (West 2002); 66 Fed. Reg. 45,630-45,632 (Aug. 29, 2001) 
(codified as amended at 38 C.F.R. § 3.159(c)).  In this case, 
all known and available relevant medical records, including 
the service medical records, Social Security Administration 
records, and VA treatment records have been obtained and 
associated with the claims file.  As noted above, the veteran 
has been given the opportunity to identify additional 
relevant evidence that may substantiate his claim, including 
via the June 2000 RO hearing and the April 2001 RO letter.  
And, all identified treatment records have been obtained and 
associated with the claims files.  Furthermore, the veteran 
has been given the opportunity to present evidence and 
arguments/testimony in support of his claim at the RO hearing 
in June 2000.  And, he has been given the benefit of VA 
examinations in February 2002 and May 2002.  At this time, 
the Board is not aware of the existence of additional 
relevant evidence in connection with the claim on appeal.  
Thus, the duty to assist requirement has been satisfied as 
well.  See Quartuccio v. Principi, 16 Vet. App. 183 (2002).

Essentially, the Board finds that VA has done everything 
reasonably possible to assist the veteran and that no further 
action is necessary to meet the requirements of the VCAA and 
the applicable regulatory changes published to implement that 
statue.

Generally, service connection may be granted for a disability 
resulting from a disease or injury incurred in or aggravated 
by service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. 
§ 3.303 (2002).  Service connection may also be granted for a 
disability resulting from a disease or injury incurred in or 
aggravated while performing active duty for training, or for 
an injury incurred or aggravated while performing inactive 
duty for training.  38 U.S.C.A. §§ 101(24) (West 2002).

If a condition noted during service is not shown to be 
chronic, then generally a showing of continuity of 
symptomatology after service is required for service 
connection.  38 C.F.R. § 3.303(b).  The chronicity provisions 
of 38 C.F.R. 
§ 3.303(b) are applicable where evidence, regardless of its 
date, shows that the appellant had a chronic condition in 
service, or during an applicable presumption period, and 
still has such condition.  Such evidence must be medical 
unless it relates to a condition as to which, under the case 
law of the Court, lay observation is competent.

In this case, the service medical records clearly indicate 
that the veteran sustained a right leg injury during his 
period of active duty from November 8, 1991 to November 25, 
1991.  Specifically, the service medical records contain 
November 10, 1991 notations indicating the veteran was seen 
with complaints of right leg swelling due to trauma during a 
fall.  The objective findings included swelling below the 
knee joint, front of the right leg, with slight discoloration 
in the center below the skin.  The veteran's diagnosis was 
contusion to the right proximal lower leg.

Subsequent service department medical notations dated January 
7, 1996; January 11, 1996; February 6, 1996; and November 8, 
1996, further show the veteran was again seen for right 
leg/knee problems, including but not limited to right knee 
swelling, bruising, and twisting.

Medical records from the Cheyenne VA Medical Center dated 
from 1976 to 1998, and records received from the Social 
Security Administration describe the treatment the veteran 
has received over time for various health problems including 
back complaints, gastrointestinal problems, and right leg 
complaints.  However, the Board notes that a January 1996 VA 
radiology report reflects that the veteran's right knee had 
no avulsion patterns or effusion, and that the knee appeared 
normal.

Private records from D. D. Bindschadler, M.D. and R. C. 
Shafer, M. D., dated from 1982 to 1998 describe that the 
veteran was seen and treated for diffused weakness of the 
extremities, peripheral neuropathy and other neurological 
manifestations of a systemic disease.  Specifically, April 
1998 notations include objective findings of distal decreased 
sensation and absent decreased reflexes.  However, none of 
these records include a diagnosis of residuals of a right leg 
and knee in-service injury.

During the June 2000 RO hearing, the veteran testified that 
he injured his right leg and knee in active duty while 
unloading from a helicopter.  He jumped out of the helicopter 
during a "hot landing" and his knee and leg came down on a 
switchboard that he was carrying.

A February 2002 VA examination report reveals the veteran 
reported a right knee injury on 1991 while in active duty in 
Honduras.  The objective findings shows the veteran had 
difficult gait as he was only able to shuffle about the room.  
Examination of the lower extremities revealed scaly skin, 
significant swelling and edema.  The hips, knees and ankles 
showed full range of motion and no effusion, a stable 
ligamentous examination, intact sensation and pulses, and 
good motor strength.  He also had right knee stable to valgus 
and varus stress testing, negative Lachman's, negative 
anterior and posterior drawers, no joint line tenderness, and 
normal anteroposterior lateral and oblique x-ray views of the 
knee.  The veteran's assessment was right lower extremity 
pain of unknown etiology.  In this respect, it was the 
examiner's opinion that the there was no evidence of an 
intrinsic right lower extremity problem.  The veteran's knee 
had full range of motion, and normal x-rays and ligaments 
with no swelling.  No intrinsic pathology to the right lower 
extremity was identified which would explain the veteran 
having pain, and no further treatment or diagnostic testing 
was recommended as the veteran had a normal right lower 
extremity examination.

Lastly, a May 2002 VA examination report seems to confirm the 
veteran's right leg range of motion, as presented during the 
February 2002 VA examination.    

Upon a review of the evidence, the Board concludes that the 
preponderance of the evidence is against a grant of service 
connection for the residuals of a right leg and knee injury.  
Per the last comprehensive VA examination in February 2002, 
the veteran has not been found to have a current right leg 
and knee disorder which could be related to the 1991 service 
injury.  The Board acknowledges the veteran's complaints of 
right leg and knee pain.  However, simply put, the medical 
evidence of record includes findings of no intrinsic 
pathology to the right lower extremity which would explain 
the veteran having pain, and specifically indicates that no 
further treatment or diagnostic testing is recommended as the 
veteran had a normal right lower extremity examination in 
February 2002.

In view of the absence of any evidence showing that the 
veteran currently suffers from the residuals of a right leg 
and knee injury which is etiologically related to active 
service or to an incident of service (including the 1991 
service incident), or that it may be presumed to be so 
related, the preponderance of the evidence is against the 
veteran's claim of entitlement to service connection for the 
residuals of right leg and knee injury.

Despite the contentions by the veteran that the currently 
claimed residuals of a right leg and knee injury is related 
to his 1991 in-service right leg trauma, lay assertions of a 
current medical diagnosis and/or medical etiology can never 
constitute competent evidence of in-service incurrence or 
aggravation of an existing disorder.  At present, the record 
is devoid of medical evidence supporting the veteran's 
contentions.  In the absence of competent medical evidence to 
support the appellant's claim, the claim must be denied.  See 
38 U.S.C.A. § 5107(a).

The Board has considered 38 U.S.C.A. § 5107(b).  Section 
5107(b) expressly provides that the benefit of the doubt rule 
must be applied to a claim when the evidence submitted in 
support of the claim is in relative equipoise.  The evidence 
is in relative equipoise when there is an approximate balance 
of positive and negative evidence which does not 
satisfactorily prove or disprove the claim.  When the 
evidence is in relative equipoise, the reasonable doubt rule 
must be applied to the claim, and thus, the claim must be 
resolved in favor of the claimant.  See Massey v. Brown, 7 
Vet. App. 204, 206-207 (1994); Hayes v. Brown, 5 Vet. App. 
60, 69-70 (1993).  In this case, after reviewing the evidence 
of record, the Board finds that the evidence is not in 
relative equipoise, and thus, the benefit of the doubt rule 
is not for application in this case.


ORDER

Service connection for the residuals of a right leg and knee 
injury is denied.


REMAND

As discussed above, during the pendency of this appeal, on 
November 9, 2000, the President signed into law the Veterans 
Claims Assistance Act of 2000 (VCAA).  See 38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002).  A 
preliminary review of the record reflects that the evidence 
includes conflicting VA medical opinions as to the veteran's 
diagnosis and etiology of the claimed chronic fatigue 
syndrome, as included in the May 2002 and October 2002 VA 
examination reports.

Specifically, the May 2002 VA examination report indicates 
that the veteran had a diagnosis of chronic fatigue syndrome, 
and that he met the criteria for such diagnosis but had sleep 
apnea which probably complicated the chronic fatigue 
syndrome.  And, the October 2002 VA examination report 
indicates the veteran's diagnosis was "possibility" of 
chronic fatigue syndrome, but that he had multiple other 
issues which could give him chronic fatigue per se like 
chronic obstructive pulmonary disease (COPD), coronary artery 
disease and obstructive sleep apnea.  The examiner, however, 
in spite of the previously diagnosis a "possibility" of 
chronic fatigue syndrome, further indicated that at the time 
of the October 2002 VA examination, the veteran did not meet 
the criteria for a diagnosis of chronic fatigue syndrome per 
se.  

If the medical evidence of record is insufficient, or, in the 
opinion of the Board, of doubtful weight or credibility, the 
Board is always free to supplement the record by seeking an 
advisory opinion, ordering a medical examination or citing 
recognized medical treatises in its decisions that clearly 
support its ultimate conclusions.  However, it is not free to 
substitute its own judgment for that of such an expert.  See 
Colvin v. Derwinski, 1 Vet. App. 171, 175 (1991).  
Accordingly, in order to afford the veteran due process of 
law, the veteran should be scheduled to undergo an additional 
VA examination in order to assess the current diagnosis and 
etiology of the claimed chronic fatigue syndrome.

Moreover, the RO should verify all of the veteran's periods 
of active duty and active duty for training (ACDUTRA) during 
his service with the Army National Guard of Wyoming from 1974 
to 1997.

Accordingly, further appellate consideration will be deferred 
and the case is REMANDED to the RO for the following 
development:

1.  The RO should ensure compliance with 
the duty to assist, documentation and 
notification requirements set forth in 
the Veterans Claims Assistance Act of 
2000 (VCAA), specifically including all 
provisions under 38 U.S.C.A. §§ 5102, 
5103, 5103A (West 2002); 66 Fed. Reg. 
45,620 (Aug. 29, 2001) (codified as 
amended at 38 C.F.R. § 3.102, 3.156(a), 
3.159 and 3.326(a)).  The claims files 
must include documentation that the RO 
has complied with the VA's redefined 
duties to notify and assist a claimant as 
set forth in the VCAA and as specifically 
affecting the issue of service connection 
for chronic fatigue syndrome.

2.  The RO should contact the appropriate 
authorities and attempt to verify all of 
the veteran's periods of active duty and 
active duty for training (ACDUTRA) during 
his service with the Army National Guard 
of Wyoming from 1974 to 1997.

3.  After the above requested development 
is completed, the veteran should be 
scheduled to undergo a VA examination, 
conducted by an appropriate specialist 
who has not previously examined him, to 
evaluate the nature, severity, and 
etiology of the claimed chronic fatigue 
syndrome.  The VA specialist must render 
a firm diagnosis of the claimed disorder.  
If no such disorder is currently found, 
the examiner should so clearly indicate.  
The claims folders must be made available 
to and be thoroughly reviewed by the 
examiner in connection with the 
examination.  The examiner should 
indicate in the examination report that 
the claims files were reviewed.  All 
necessary tests and studies should be 
conducted in order to render a diagnosis 
of the claimed disorder.  Following an 
examination of the veteran and a review 
of his claims files, including all 
available service and post-service 
medical records, the October 1996 medical 
Board report, the records from the 
Internal Medicine Group and Dr. 
Bindschadler, and the May and October 
2002 VA examination reports, the VA 
specialist should render an opinion as to 
whether it is at least as likely as not 
that the claimed chronic fatigue syndrome 
existed prior to the veteran's entrance 
into the service, and underwent a 
permanent aggravation during service 
(i.e. beyond the natural progress of the 
disease).  Additionally, the VA 
specialist should render an opinion  as 
to whether it is at least as likely as 
not that any currently diagnosed chronic 
fatigue syndrome is related to any in-
service diagnosis/symptomatology, became 
manifest during the veteran's active 
service, was incurred during his active 
service, and/or is otherwise related to 
his active service.  Lastly, the VA 
specialist should render an opinion as to 
whether it is at least as likely as not 
that the chronic fatigue syndrome is 
related to any post-service event(s) or 
diseases, including the veteran's COPD, 
coronary artery disease and/or 
obstructive sleep apnea.  If the etiology 
of the veteran's chronic fatigue syndrome 
is attributed to multiple factors/events, 
the examiner should specify which 
symptoms/diagnoses are related to which 
factors/events.  It is requested that the 
VA specialist reconcile any contradictory 
evidence regarding the etiology of the 
veteran's disorder.  All pertinent 
clinical findings and the complete 
rationale for all opinions expressed 
should be set forth in a written report.

If the appellant does not cooperate with 
the examiner, this fact should be 
specifically noted and the examiner 
should provide a discussion explaining 
how any partial or complete failure to 
fully cooperate with any testing impacts 
the validity of the medical examination. 

4.  The veteran should be given adequate 
notice of the requested examination, 
which includes advising him of the 
consequences of his failure to report to 
the examination.  If he fails to report 
to the examination, this fact should be 
noted in the claims folders and a copy of 
the scheduling of examination 
notification or refusal to report notice, 
whichever is applicable, should be 
obtained by the RO and associated with 
the claims folders.

5.  Thereafter, the RO must review the 
claims folders and ensure that all of the 
foregoing development efforts have been 
conducted and completed in full.  If any 
development is incomplete, appropriate 
corrective action is to be implemented.  
If the examination report is deficient in 
any manner or fail to include adequate 
responses to the specific clinical 
findings/opinions requested, it must be 
returned to the examiner for corrective 
action. 38 C.F.R. § 4.2 (2002).  Remand 
instructions of the Board are neither 
optional nor discretionary.  Full 
compliance with such instructions is 
mandated by law, per Stegall v. West, 11 
Vet. App. 268 (1998).

6.  After completion of the above, the RO 
should readjudicate the appellant's claim 
seeking entitlement to service connection 
for chronic fatigue syndrome.  If the 
determination remains unfavorable to the 
veteran, he should be provided with a 
supplemental statement of the case and be 
afforded an opportunity to respond before 
the case is returned to the Board for 
further review.

Thereafter, the case should be returned to the Board for 
further appellate consideration, if otherwise in order.  The 
Board intimates no opinion as to the outcome of this case.  
The veteran need take no action until so informed.  The 
purpose of this REMAND is to ensure compliance with due 
process considerations. 

The veteran is free to submit any additional evidence he 
desires to have considered in connection with the current 
appeal.  See Kutscherousky v. West, 12 Vet. App. 369 (1999).  
No further action is required of the veteran until he is 
notified.

The purpose of the examination requested in this remand is to 
obtain information or evidence (or both) which may be 
dispositive of the appeal.  Therefore, the veteran is hereby 
placed on notice that pursuant to 38 C.F.R. § 3.655 (2002) 
failure to cooperate by attending the requested VA 
examination may result in an adverse determination.  See 
Connolly v. Derwinski, 1 Vet. App. 566, 569 (1991).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.44-8.45 and 
38.02-38.03.



	                     
______________________________________________
	A. BRYANT
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
In the section entitled "Representation before VA," filing 
a "Notice of Disagreement with respect to the claim on or 
after November 18, 1988" is no longer a condition for an 
attorney-at-law or a VA accredited agent to charge you a fee 
for representing you.


 



